STONE, J. pro tem.*
I concur on the ground the tax involved in this case became a lien on the first Monday in March 1953, and the tax exemption statute was not enacted until May 18, 1953. The laudatory purpose of the exemption statute as expressed in the dissenting opinion cannot be refuted. Yet, in my opinion the worthy purpose does not justify the abrogation of a vested property right. There appears to be no authority holding that a tax lien is inferior to any other type of lien. In fact, a tax lien takes precedence over earlier liens and is superior and hostile to any prior mortgage or deed of trust. (24 Cal.Jur. 221.)
Admittedly, the amount of the tax was not determined until after the beginning of the fiscal year commencing July 1, 1953, but the lien to secure payment of that tax attached the first Monday of the preceding March.
The retroactive aspect of the statute insofar as it purports to nullify a vested tax lien is unconstitutional. I concur.

 Assigned by Chairman of Judicial Council.